Case 1:20-cv-00830-3JP Document 3 _ Filed 10/02/20 Page1of1

FORM 13
UNITED STATES COURT OF INTERNATIONAL TRADE
One Federal Plaza
New York, New York 10278
DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

This notification is submitted by Allison M. Baron

 

(Name of attorney of record)
on behalf of _Rothy's in the
matter of Rothy's v._ United States, et al. ;
Court No. 20-00830

 

1. If this statement is submitted on behalf of a corporate party, that entity shall identify below all of
its publicly-owned companies, any publicly-held company that has a 10% or greater ownership
interest in the entity, and any publicly-owned affiliate of the entity, and describe the relationship

veces the party and each identified company.
A

 

 

 

2. Indicate whether the party on whose behalf this Form is being filed is] or is not [] the real party
in interest. If not, identify below the real party in interest.

 

 

 

3. If this statement is submitted on behalf of a trade association, identify below each publicly-owned
member of the trade association. (Attach additional pages if necessary.)

 

 

 

/s/ Allison M. Baron September 18, 2020
(Signature of Attorney) (Date)

 

 

SEE REVERSE SIDE

(Added Nov. 4, 1981, eff. Jan. 1, 1982; as amended Dec. 18, 2001, eff. Apr.1, 2002; Sept. 28, 2004, eff.
January 1, 2005.)
